Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11 and 13 were canceled.
Claims 1-10 and 12 are pending and under consideration. 

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-9) and the species SEQ ID NO: 1 in the reply filed on 12 November 2021 is acknowledged. 
Applicant argues that Duhren-von Minden disclose “a new model for [chronic lymphatic leukemia] CLL pathogenesis, with cell-autonomous antigen-independent signalling as a crucial pathogenic mechanism” where CLL is pathogenically “driven by antigen-independent cell-autonomous signalling.” Duhren-von Minden at al., Nature 489:309-312 (13 Sep 2012) Abstract and Title. The authors assert that “in contrast to other B-cell neoplasias, CLL-derived BCRs induce antigen-independent cell-autonomous signalling, which is dependent on the heavy-chain complementarity-determining region (HCDR3) and an internal epitope of the BCR.” Id. Abstract. In contrast to certain other lymphoma diseases, the authors report that “all tested (n=17) CLL-derived BCRs, including those containing typical CLL variable heavy chain (VH) elements (for example, IGHV4-34, IGHV3-7, IGHV3-23, IGHV3-30 and IGHV1- 69) and stereotyped HCDR3s, induced autonomous signalling on SLP65 activation.” /d. at 309, paragraph bridging column.

Applicant argues that consequently, Duhren-von Minden do not disclose or suggest in any manner the technical feature shared by the restricted groups. In contrast, the current claims of the application are directed to “a biological binding molecule [that] selectively binds to autonomously active or autonomously activated B-cell receptors...characterized by the presence of structural domains or epitopes [that] are causative for the autonomously active or autonomously activated state of the B-cell receptors.” One of ordinary skill understands this subject matter to reflect a contribution over the prior art defined by PCT Rule 13.2 that provides an unpredictable technological advance.


Abstract
The disclosure is objected to because Abstract contains two paragraphs. Abstract must contain a single paragraph. See MPEP 608.01(b).  Appropriate correction is required.

Specification
The disclosure is objected to because there is no “Brief Description of Drawings” section which contains descriptions for figures. It is suggested that Applicant make “Brief Description of Drawings” section before “Detailed description of the invention” section. See MPEP 608.01(a).  Appropriate correction is required.


Claim Objections
Claim(s) 5 is/are objected to because of the following informalities: “the binding molecule at least comprises one fluorescent dye” should read “the binding molecule comprises at least one fluorescent dye”. Appropriate correction is required.

Claim(s) 1, 3, 8, and 10 is/are objected to because of the following informalities: “SEQ ID NO. X” should read “SEQ ID NO:X”. See MPEP Appendix R 1.821(d).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the broad recitation “the heavy chain of subset 2” and “the light chain of subset 2”. The claim also recites in parentheses “(SEQ ID NO: 5)” and “(SEQ ID NO: 6)”, respectively, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested that Applicant amend “the variable part of the heavy chain of subset 2 (SEQ ID NO: 5) and the light chain of subset 2 (SEQ ID NO: 6)” to “the variable part of the heavy chain of subset 2 comprising the amino acid sequence of SEQ ID NO: 5 and the light chain of subset 2 comprising the amino acid sequence of SEQ ID NO: 6”.  Claim 12 is also rejected because claim 12 depends from claim 10 and therefore contains same claim limitations. 




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
Chronic Lymphocytic Leukemia (CLL) is a malignancy of mature B lymphocytes which are highly dependent on interactions with the tissue microenvironment for their survival and proliferation. Critical components of the microenvironment are monocyte-stromal cells, T cells and NK cells, which communicate with CLL cells through a complex network of adhesion molecules, chemokine receptors, tumor necrosis factor (TNF) family members, and soluble factors. (Auto-) antigens and/or autonomous mechanisms activate the B-cell receptor (BCR) and its downstream signaling cascade in secondary lymphatic tissues, playing a central pathogenetic role in CLL (Hacken et al, Biochimica et Biophysica Acta 1863 (2016) 401-413; PTO-892).
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a 
Claim Analysis
The instant claims are directed to a diagnostic method for detecting autonomously active or autonomously activated B-cell receptors in a sample using a biological binding molecule comprising sequences defined by SEQ ID NO. 11, SEQ ID NO. 12, SEQ ID NO. 13, SEQ ID NO. 14, SEQ ID NO. 15, and SEQ ID NO. 16, which selectively binds to autonomously active or autonomously activated B-cell receptors, wherein the autonomously active or autonomously activated B-cell receptors are characterized by the presence of structural domains or epitopes to which the 
The instant specification disclosed a single specific monoclonal antibody against CLL-subset-2 B-cell receptor (BCR)(clone AVA-mAb01) and its CDR sequences (page 21-22). However, instant claim 1 does not specify which CDR sequence corresponds to which SEQ ID NO (e.g. SEQ ID NO: 11 corresponds to H-CDR1, etc). Furthermore, the language comprising sequences defined by broadly encompasses any sequences in the SEQ ID Nos, including partial sequences of 2, 3, 4, etc., amino acids. Therefore, instant claims encompass numerous species of diagnostic method using numerous species antibodies encompassing all possible permutations of six sequences of CDRs and partial permutations thereof.  Thus a single species antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of antibodies comprising all the possible permutations of these six CDR sequences.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies comprising all the possible permutations of six CDR sequences as H-CDR1, 2 and 3 and L-CDR1, 2 and 3 and partial sequencers thereof.  The 
It is noted that instant claim 4 and 12 recite limitation “a functional fragment thereof” which may have any undefined structure and the instant specification does not provide adequate written description for this functional fragment.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claim 10 and 12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 and 14 of copending Application No. 16/625756 (US2020/0199225; PTO-892).  Claims 10 and 12 of instant application are word to word same as claims 12 and 14 of copending Application No. 16/625756. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Conclusion
	No claim is allowed.                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643           

/Brad Duffy/Primary Examiner, Art Unit 1643